Citation Nr: 1437094	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-31 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1966 to April 1969 and from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, which reopened the Veteran's claim for service connection for an acquired psychiatric condition, but denied the claim on the merits.

Although, as in the instant case, a veteran's claim may seek service connection for certain stated conditions such as PTSD and anxiety, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD.

In November 2012, the Board remanded the Veteran's claim for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in July 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  






FINDING OF FACT

An acquired psychiatric disorder was not shown in service or within the first post-service year, and has not been shown to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder in November 2012 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for a new VA examination to clarify the Veteran's acquired psychiatric disorder diagnosis and provide an etiology opinion regarding any diagnosed acquired psychiatric disorder and the Veteran's service.  After obtaining a new VA examination and opinion in December 2012, the AMC then readjudicated the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder in a January 2013 Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].



II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in February 2008.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  As discussed above, VA examinations and opinions were obtained in May 2008, June 2009, October 2010, whereby the examiners reviewed the Veteran's claims file, examined the Veteran, and provided opinions.  Pursuant to a November 2012 Board remand, in December 2012, a new VA examination and opinion were provided.  Taken as a whole, the VA medical opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

IV.  Acquired Psychiatric Disability

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

The Veteran claims that he has an acquired psychiatric disorder, to include anxiety disorder and PTSD, as a result of his combat service in Vietnam. 

The service treatment records were negative for complaints of or treatment for a psychiatric disorder.  

As discussed above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  Here, the Board accepts that the Veteran was exposed to combat while on active duty in Vietnam.  Thus, the Board will turn to the issues of whether the Veteran has a current psychiatric disorder and, if so, whether such disorder is related to his military service, to include combat exposure therein.
 
VA treatment records demonstrated various diagnoses of anxiety disorder NOS, polysubstance abuse, and PTSD beginning in or around 2006.  However, with respect to the PTSD diagnosis, it is not apparent from the treatment records that the diagnosis conformed to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  Moreover, the May 2008, June 2009, and December 2012 VA examiners reviewed the Veteran's claims file and concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  In making these conclusions, the examiners specifically cited DSM-IV criteria; and explained in detail why the criteria for a diagnosis of PTSD were not met.  The examiners diagnosed the Veteran with anxiety disorder NOS and polysubstance abuse.  

In particular, the December 2012 examiner diagnosed the Veteran with anxiety disorder NOS, cannabis abuse, and alcohol dependence.  The examiner found that the Veteran did not meet the avoidance diagnostic criterion for PTSD as per DSM-IV.  She explained that, due to poor insight, the Veteran minimized the impact of his alcohol dependence and cannabis abuse in his social and occupational functioning.  She further noted that the Veteran reported that he re-enlisted in service expressly because of no avoidance, explaining, "I wanted to go back to Vietnam."  The Board finds the December 2012 VA examiner's report, in combination with the May 2008, June 2009, and October 2009 findings, to be of greater probative value than the various VA psychiatric consultation notes.  The former was based on a thorough review of the entirety of the evidence of record, and was accompanied by far more substantial rationale than the VA treatment records associated with the file.

Thus, for the purposes of the first Shedden element, the Veteran has a diagnosis of anxiety disorder NOS, and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active duty service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current anxiety disorder NOS is etiologically related to the Veteran's active duty service.  

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements, in which he asserted his belief that his acquired psychiatric disorder is related to his combat service in Vietnam.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report psychiatric symptoms, the determination as to the etiology of anxiety disorder NOS requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current acquired psychiatric disorder and the Veteran's active duty service.  In fact, the only medical opinions addressing the etiology of the acquired psychiatric disorder weigh against the claim.  Accordingly, the Board has placed greater probative weight on the conclusions reached by the December 2012 and June 2009 VA examiners, who, as licensed psychologists, are competent to render opinions regarding medical matters.  

The Board observes that the December 2012 VA examiner reviewed the Veteran's claims file and explained that it would be with resort to mere speculation to opine as to whether or not the Veteran's anxiety disorder NOS was caused by or a result of the Veteran's fear of hostile military or terrorist activity and/or combat exposure in Vietnam.  In reaching this determination, the examiner explained that the Veteran had been exposed to multiple stressors during his lifetime, to include the significant stressor of being a victim of two gun shot wounds to his left arm after service.  The examiner further noted that the Veteran's multiple anxiety-like symptoms could be related to his alcohol and cannabis use.  The Board acknowledges that the December 2012 VA examiner indicated that she could not provide an opinion without resorting to mere speculation.  However, the Board observes that she nonetheless found that there was no current objective evidence that the Veteran's anxiety disorder NOS was incurred or aggravated by service, to include his combat in Vietnam.  

The Board also finds that the June 2009 VA examiner's opinion corroborates the December 2012 examiner's opinion.  The June 2009 examiner found that the Veteran's anxiety disorder was not caused by or a result of the Veteran's combat experiences.  The examiner indicated that there was no objective evidence to support this relationship without being speculative.  The examiner also explained the impact of the Veteran's alcohol dependence on his mental health.

Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current acquired psychiatric disability and the Veteran's active duty service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


